                                                                                                 Case 2:20-cv-01871-RFB-NJK Document 54
                                                                                                                                     53 Filed 04/21/21
                                                                                                                                              04/20/21 Page 1 of 2
                                                                                                                                                                 3




                                                                                           1   SUZANNE L. MARTIN
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@ogletree.com
                                                                                               ERICA J. CHEE
                                                                                           3
                                                                                               Nevada Bar No. 12238
                                                                                           4   erica.chee@ogletree.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   MOLLY M. REZAC
                                                                                               Nevada Bar No. 7435
                                                                                          10
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   200 S. Virginia Street, 8th Floor
                                                                                               Reno, NV 89501
                                                                                          12   Telephone: 775.440.2372
                                                                                               Fax: 775.440.2376
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                                                               Attorneys for Defendants Topgolf USA Las Vegas, LLC
                                                         Telephone: 702.369.6800




                                                                                               and Topgolf USA, Inc.
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15                             UNITED STATES DISTRICT COURT
                                                                                          16
                                                                                                                           FOR THE DISTRICT OF NEVADA
                                                                                          17
                                                                                               CIARA WILLIAMS, an individual,                  Case No.: 2:20-cv-01871-RFB-NJK
                                                                                          18
                                                                                          19                       Plaintiff,

                                                                                          20         vs.                                       MOTION AND PROPOSED ORDER FOR
                                                                                                                                                WITHDRAWAL OF ERICA J. CHEE AS
                                                                                          21                                                   COUNSEL OF RECORD AND REMOVAL
                                                                                               SILVINO HINOJOSA, TOPGOLF USA LAS                   FROM CM/ECF SERVICE LIST
                                                                                               VEGAS, LLC, TOPGOLF USA, INC., DOES I
                                                                                          22   through X, inclusive, and ROES I through X,
                                                                                          23   inclusive,

                                                                                          24                       Defendants.

                                                                                          25
                                                                                          26         Pursuant to Local Rule IA 11-6(b), Suzanne L. Martin of the law firm of Ogletree, Deakins,

                                                                                          27   Nash, Smoak & Stewart, P.C., hereby requests that Erica J. Chee be removed from the instant

                                                                                          28


                                                                                                                                            -1-
                                                                                                 Case 2:20-cv-01871-RFB-NJK Document 54
                                                                                                                                     53 Filed 04/21/21
                                                                                                                                              04/20/21 Page 2 of 2
                                                                                                                                                                 3




                                                                                           1   action as an attorney of record for Defendants Topgolf USA Las Vegas, LLC and Topgolf USA,

                                                                                           2   Inc. (collectively, “Defendants”) as Ms. Chee is no longer with the firm.

                                                                                           3          This Motion is made in good faith and will not result in the delay of discovery, trial, or any

                                                                                           4   hearing in this case. Defendant will continue to be represented by Suzanne L. Martin and Molly
                                                                                           5   M. Rezac. Suzanne L. Martin also respectfully requests that Ms. Chee be removed from the
                                                                                           6   CM/ECF filing notification in this matter.
                                                                                           7          DATED this 20th day of April, 2021.
                                                                                           8                                        OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           9
                                                                                                                                    /s/ Suzanne L. Martin
                                                                                          10                                        Suzanne L. Martin
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                                        Nevada Bar No. 8833
                                                                                                                                    Erica J Chee
                                                                                          12                                        Nevada Bar No. 12238
                                                                                                                                    3800 Howard Hughes Parkway
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                        Suite 1500
                                                         Telephone: 702.369.6800




                                                                                                                                    Las Vegas, NV 89169
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15                                        Molly M. Rezac
                                                                                                                                    Nevada Bar No. 7435
                                                                                          16                                        200 S. Virginia Street, 8th Floor
                                                                                                                                    Reno, NV 89501
                                                                                          17
                                                                                          18                                        Attorneys for Defendants TopGolf USA Las Vegas, LLC
                                                                                                                                    and TopGolf USA, Inc.
                                                                                          19
                                                                                          20                                                ORDER
                                                                                          21          IT IS SO ORDERED.

                                                                                          22                                                ____________________________________
                                                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                                          23
                                                                                          24                                                       April 21, 2021
                                                                                                                                            DATED: ______________________________
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                               -2-
